Exhibit 10.4
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) is made and entered into as of
December 7, 2010 by Gulf United Energy, Inc., a Nevada corporation (the
“Company” or the “Debtor”), in favor of John Eddie Williams, Jr., an individual
(together with his estate or heirs or devisees, “Williams”), in his capacity as
Agent (herein called “Secured Party”) pursuant to the Intercreditor Agreement of
even date hereof, for the benefit of himself and Reese Minerals, Ltd., a Texas
limited partnership (“Reese”; together with Williams and with their successors
and assigns, each an “Investor” and collectively, “Investors”).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Investors have purchased debentures, dated as
of the date hereof, issued by the Company in the aggregate principal amount of
$3,800,000 (such Debentures, together with any debentures or other securities
issued in exchange or substitution therefor or in addition or replacement
thereof, and as any of the same may be amended, restated, modified or
supplemented and in effect from time to time, being herein referred to
individually and collectively as the “Debenture”);
 
WHEREAS, in purchasing such Debenture, the Investors have made certain financial
accommodations to the Company pursuant to a Purchase Agreement of even date
herewith between the Company, the Investors and Gulf United Energy de Colombia
Ltd., a company organized and existing under the laws of the British Virgin
Islands (“GLFEDC”) (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”); and


WHEREAS, the Investors have entered into that certain Intercreditor Agreement of
even date hereof to govern the relevant payment and lien priority rights of the
Investors regarding the Secured Obligations and the Collateral (each defined
below) and pursuant to which the Investors appointed Williams as Agent to act on
behalf of the Investors regarding the foregoing payment and collateral matters.
 
WHEREAS, Debtor will derive substantial benefit and advantage from the financial
accommodations to Debtor set forth in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Purchase
Agreement and the Uniform Commercial Code in effect in the State of Texas on the
date hereof (the “UCC”).
 
2.           Grant of Security Interest.  To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
aggregate amount of the Debenture, and all of the other Secured Obligations (as
defined below), the Debtor hereby pledges, hypothecates, assigns, transfers,
sets over, and delivers to Secured Party, and grants to Secured Party a first
priority lien on, and security interest in, and charge on (the “Security
Interest”) any and all right, title and interest of the Debtor in and to the
following, whether now owned or existing or whether owned, acquired, or arising
hereafter (collectively, the “Collateral”):
 
 
1

--------------------------------------------------------------------------------

 
(a)           Gulf United Energy de Colombia Ltd. Equity Interests. All of the
shares of capital stock of Gulf United Energy de Colombia Ltd., a company
organized and existing under the laws of the British Virgin Islands and
wholly-owned subsidiary of the Company, presently owned or hereinafter acquired,
either directly or indirectly, by the Company, representing 100% of the issued
and outstanding shares of capital stock of GLFEDC (the “Equity Interests”), and,
whether or not evidenced or represented by any stock certificate, certificated
security or other instrument, all certificates representing same, and all
rights, benefits, and privileges of Debtor as member or partner or shareholder
of  GLFEDC, and all rights, benefits, and privileges associated with the Equity
Interests, including rights to profits, distributions, return of capital, and
voting rights;


(b)           All accounts and rights now or hereafter attributable to the
Equity Interests and all rights, benefits, and privileges of Debtor now or
hereafter arising under the GLFEDC’s governing documents by which any GLFEDC was
formed, as the same may be amended from time to time (but without affecting
Debtor’s obligations prohibiting such action under this Agreement or the other
Documents (defined below)), including, without limitation, all distributions
(whether in the nature of securities, monies, or property), profits, return of
capital, increases, proceeds, fees, preferences, payments, distributions or
payments in partial or complete liquidation or redemption, and other rights or
benefits of whatever nature made with respect to or attributable to the Equity
Interests or which Debtor is now or may hereafter become entitled to receive or
exercise with respect to any of the Equity Interests;
 
(c)           All subscriptions, warrants, options, and any other rights issued
by GLFEDC or any other person whatsoever upon or in connection with the Equity
Interests or any part of the property described in this Section 2;
 
(d)           All cash, securities, instruments, documents, dividends,
increases, distributions and profits received as a result of reclassifications,
readjustments, reorganizations, mergers, consolidations, combinations, or
changes in the capital structure of GLFEDC and any other property at any time
and from time to time received, receivable or otherwise distributed or delivered
to Secured Party, and all rights and privileges pertaining thereto;
 
(e)           All securities hereafter delivered to Secured Party in
substitution for, or in addition to any of the foregoing, or certificates
representing or evidencing such securities, and all cash, securities,
instruments, documents, dividends, increases, distributions and profits received
therefrom, and any other property at any time and from time to time received by,
receivable by or otherwise distributed or delivered to Secured Party in respect
of or in exchange for any of the property described herein;
 
(f)           All substitutes and replacements for the property described in
this Section 2, and all proceeds (cash and non cash) arising out of the sale,
assignment, exchange, liquidation, collection or other disposition of all or any
portion of the Equity Interests, or the assets of GLFEDC, or the other property
described in this Section 2, and further including, without limitation, proceeds
in the accounts, chattel paper, instruments, documents, consumer goods,
inventory and equipment;
 
(g)           All books and records of Debtor pertaining to any of the above;
and
 
 
2

--------------------------------------------------------------------------------

 
(h)           All rights, powers and privileges under, and in and to, the
foregoing.
 
3.           Security for Secured Obligations.  The Security Interest created
hereby in the Collateral constitutes continuing collateral security for the
following obligations (collectively, the “Secured Obligations”): (a) the
aggregate principal amount, interest and other payment obligations due, or which
may  become due, under the Debenture, (b) all other obligations and liabilities
of the Debtor to the Investors under the Purchase Agreement and the other
Documents, and (c)  all other obligations and liabilities of the Debtor to the
Secured Party under this Agreement (the Debenture, the Purchase Agreement, this
Agreement and the other Transaction Documents, as each may be amended, restated,
modified and/or supplemented from time to time, collectively, the “Documents”),
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (in each
case, irrespective of the genuineness, validity, regularity or enforceability of
such Secured Obligations, or of any instrument evidencing any of the Secured
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of such Secured Obligations in any case commenced by or against the
Debtor under Title 11, United States Code, including, without limitation,
obligations of the Debtor for post-petition interest, fees, costs and charges
that would have accrued or been added to the Secured Obligations but for the
commencement of such case).
 
4.           Delivery of the Collateral.  The Debtor hereby agrees that:
 
(a)           Delivery of Certificates.  The Debtor shall deliver to the Secured
Party or its designee (i) all certificates and instruments representing or
evidencing the Equity Interests presently owned by the Debtor and (ii) promptly
upon the receipt by the Debtor, all certificates and instruments representing or
evidencing the Equity Interests that are hereinafter received, whether directly
or indirectly, by the Debtor.  Prior to delivery to the Secured Party or its
designee, all such certificates and instruments constituting the Equity
Interests shall be held in trust by the Debtor for the benefit of the Secured
Party pursuant hereto.  All such certificates shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank in the form set forth in Exhibit
C attached hereto.  To the extent that the Equity Interests are not
certificated, Secured Party shall have been provided with evidence that GLFEDC
has agreed to comply with instructions originated by Secured Party without
further consent by Debtor, all in form and substance satisfactory to Secured
Party such that Secured Party shall have “control” thereof (as defined in
Section 8.106 of the Code).
 
                       (b)           Additional Securities.  If the Debtor shall
receive by virtue of it being or having been the owner of the Collateral, any
(i) stock certificate, membership certificate or other certificate representing
stock or a membership or partnership interest, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares of stock or membership or equity or partnership
interests, stock splits, spin-off or split-off, promissory notes or other
instruments; (ii) option or right, whether as an addition to, substitution for,
or an exchange for, the Collateral or otherwise; (iii) dividends payable in
securities; or (iv) distributions of securities in connection with a partial or
total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then the Debtor shall receive such certificate, instrument,
option, right, dividend or distribution in trust for the benefit of the Secured
Party, shall segregate it from the Debtor’s other property and shall promptly
deliver it to the Secured Party in the exact form received together with any
necessary endorsement and/or appropriate stock power, membership interest power
or partnership interest power, as applicable, duly executed in blank, to be held
by the Secured Party as Collateral and as further collateral security for the
Secured Obligations.
 
 
3

--------------------------------------------------------------------------------

 
(c)           Financing Statements.  The Debtor authorizes the Secured Party to
file all such necessary financing statements pursuant to the UCC and all other
applicable financing statements, filings, documents and registrations, as may be
reasonably requested by the Secured Party in order to perfect and protect and
enforce the Security Interest created hereby in the Collateral under Texas law.


(d)           Documentation under British Virgin Island Law.  In addition to the
foregoing, the Debtor shall deliver to the Secured Party the following (on the
date hereof) in form and substance acceptable to the Secured Party as security
in accordance with the terms of this Agreement:
 
(b)  
an executed and undated letter of resignation from each director of GLFEDC in
the form set forth in Exhibit B attached hereto;

 
 
(c)  
a signed, undated shareholder proxy and power in favor of the Secured Party in
the form set forth in Exhibit D attached hereto; and

 
 
(d)  
a certified true copy of the resolution passed by GLFEDC on or before the date
hereof amending, to the extent necessary, GLFEDC memorandum and/or articles of
association in the form set forth in Exhibit E attached hereto with evidence to
the reasonable satisfaction of the Secured Party that an extract of such
resolutions and/or an amended and restated version of the GLFEDC memorandum
and/or articles of association has been filed at the Registry of Corporate
Affairs in the British Virgin Islands (the “Registry”).

 
 
5.           Other Obligations of the Debtor.
 
(a)           Waiver.  The Debtor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Secured Obligations
and this Agreement and any requirement that the Secured Party exhaust any right
or take any action against the Company or any other Person or any collateral.
 
(b)           Subrogation.  The Debtor will not exercise any rights which the
Debtor may acquire by way of subrogation under this Agreement, by any payment
made hereunder or otherwise until all the Secured Obligations shall have been
paid in full (other than indemnification and other contingent obligations which
by their terms survive termination of the Purchase Agreement and the other
Documents).  If any amount shall be paid to the Debtor on account of such
subrogation rights at any time when all the Secured Obligations shall not have
been paid in full (other than indemnification and other contingent obligations
which by their terms survive termination of the Purchase Agreement and the other
Documents), such amount shall be held in trust for the benefit of the Secured
Party and shall forthwith be paid to the Secured Party to be credited and
applied upon the Secured Obligations, whether matured or unmatured, in any order
which it may, in its discretion, elect.  If (i) the Debtor shall make payment to
the Secured Party of all or any part of the Secured Obligations and (ii) all the
Secured Obligations shall be paid in full (other than indemnification and other
contingent obligations which by their terms survive termination of the Purchase
Agreement and the other Documents), the Secured Party will, at the Debtor’s
request, execute and deliver to the Debtor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Debtor of an interest in the Secured Obligations
resulting from such payment by the Debtor.
 
 
4

--------------------------------------------------------------------------------

 
6.           Representations and Warranties.  The Debtor hereby represents and
warrants to the Secured Party that as of the date hereof:
 
(a)           Authorization of the Equity Interests.  The Equity Interests are
duly authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.  All other shares of stock or
membership or partnership interests constituting Collateral will be duly
authorized and validly issued, fully paid and nonassessable and not subject to
the preemptive rights of any Person.
 
(b)           Title.  The Debtor has good and indefeasible title to the
Collateral and is and will at all times be the legal and beneficial owner of
such Collateral free and clear of any attachments, levies, taxes, liens,
security interests, hypothecations and encumbrances of every kind and nature
(“Liens”), other than Liens permitted by the Purchase Agreement.  There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Equity Interests.
 
(c)           Exercising of Rights.  So long as done in accordance with laws
affecting the offering and sale of securities and the UCC or other relevant law
in the applicable jurisdiction, the exercise by the Secured Party of its rights
and remedies hereunder will not violate any material contractual restriction
binding on or affecting the Debtor, the Collateral or any of the Debtor’s other
property or, the Company’s knowledge, will not violate any law or governmental
regulation.
 
(d)           Debtor’s Authority.  No authorization, approval or action by, and
no notice or filing with any governmental authority or with the issuer of any
Equity Interests is required for the pledges made by the Debtor or for the
granting of the Security Interest by the Debtor pursuant to this Agreement;
provided, however, that certain filings, including, without limitation, the
execution and delivery of a transfer interest regarding the Equity Interests,
GLFEDC board resignation letters and a proxy in favor of Secured Party to vote
the Equity Interests, are required for the exercise by the Secured Party of its
rights and remedies hereunder and the enforcement of the Security Interest under
the laws of the British Virgin Islands.
 
(e)           Security Interest/Priority.  This Agreement creates a valid first
priority Security Interest and charge in favor of the Secured Party in the
Collateral, under the UCC.  The taking possession by the Secured Party of the
certificates representing the Equity Interests, or, if the Equity Interests are
not certificated, the filing of a UCC financing statement with the Secretary of
State of Nevada, will perfect and establish the first priority of the Secured
Party’s Security Interest in the Equity Interests.  
 
 
5

--------------------------------------------------------------------------------

 
(f)           Litigation.  There are no pending or, to Company’s knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;
 
(g)           Power and Authority.  The Debtor has the requisite power and
authority to enter into this Agreement and any related documents, perform its
obligations hereunder and thereunder and to pledge and assign the Collateral to
the Secured Party in accordance with the terms of this Agreement and in
accordance with the governing documents of GLFEDC, and that, after giving effect
to the delivery of the Notice of Pledge to GLFEDC as set forth on Annex A
attached hereto, all provisions of Debtor’s or GLFEDC’s governing documents have
been fully complied with and that the provisions of such governing documents in
no way affect the efficacy or enforceability of this Agreement or Debtor’s
obligations under this Agreement;
  
(h)           Transfer Restrictions.  There are no provisions contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Debtor or GLFEDC, or any other documents or agreements, that impose any
form of restriction on the transfer of the Equity Interests which have not
otherwise been enforceably and legally waived by the necessary parties;
 
(i)           Securities Laws.  None of the shares of the Equity Interests have
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject;
 
(j)           Grant of Security Interest.  The pledge and assignment of the
Equity Interests and the grant of a Lien in the Collateral under this Agreement
vest in the Secured Party all rights of the Debtor in the Collateral as
contemplated by this Agreement; and
 
(k)          Principal Addresses; Legal or Other Names. The location of Debtor’s
chief executive office and locations where records with respect to Collateral
are kept (including in each case the county of such locations) is in Houston,
Harris County, Texas.  
 
7.           Covenants.  The Debtor hereby covenants that so long as any of the
Secured Obligations remain outstanding (other than indemnification and other
contingent obligations which by their terms survive termination of the Purchase
Agreement and the other Documents) or any Document is in effect, the Debtor
shall:
 
(a)           Books and Records.  Mark its books and records (and shall cause
GLFEDC to mark its books and records) to reflect the Security Interest granted
to the Secured Party pursuant to this Agreement and the other Documents,
including entering particulars of the share pledge in the share register of
GLFEDC, and to take all necessary steps to immediately reflect the Security
Interest granted to the Secured Party pursuant to this Agreement in the
Registry.
 
(b)           Defense of Title.  Warrant and defend title to and ownership of
the Collateral at its own reasonable expense against the claims and demands
brought against the Secured Party and/or Debtor by any other parties claiming an
interest therein, keep the Collateral free from all Liens (other than Liens
permitted by the Purchase Agreement), and not sell, exchange, transfer, convey,
assign, lease or otherwise dispose of its rights in or to the Collateral or any
interest therein nor create, incur or permit to exist any Lien whatsoever with
respect to any of the Collateral or the proceeds thereof other than that created
hereby or as otherwise permitted by the Purchase Agreement.
 
 
6

--------------------------------------------------------------------------------

 
(c)           Defend Against Claims.  The Debtor will, at its reasonable
expense, defend the Secured Party’s right, title and security interest in and to
the Collateral against the claims of any other party.
 
(d)           Additional Equity Interests.  Not consent to or approve the
issuance to the Debtor or any other person of (i) any additional shares of any
class of capital stock or other equity interests of GLFEDC, (ii) any securities
convertible either voluntarily by the holder thereof or automatically upon the
occurrence or nonoccurrence of any event or condition into, or any securities
exchangeable for, shares of GLFEDC’s capital stock or (iii) any warrants or
stock options of any nature of GLFEDC.
  
(e)           Further Assurances.  Promptly execute and deliver at its expense
all further instruments and documents, cooperate with Secured Party in all
respects and take all further action that may be reasonably necessary and
desirable or that the Secured Party may reasonably request in order to (i)
perfect and protect the Lien created hereby in the Collateral (including,
without limitation, any and all action necessary to satisfy the Secured Party
that the Secured Party has obtained a first priority perfected Security Interest
in the Equity Interests); (ii) enable the Secured Party to exercise and enforce
hereunder with respect to its rights and remedies relating to the Collateral;
and (iii) otherwise effect the purposes of this Agreement, including, without
limitation and if requested by the Secured Party, delivering to the Secured
Party irrevocable proxies with respect to the Collateral, which irrevocable
proxies will be strictly and only used for the purpose of allowing the Secured
Party to perfect and protect the Security Interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce their
rights and remedies hereunder with respect to the Collateral, but only in
accordance with the terms of this Agreement following the occurrence of an Event
of Default.  The Debtor shall cause the issuer to acknowledge in writing its
receipt and acceptance thereof.  Such acknowledgement shall instruct such issuer
to follow instructions from the Secured Party without any Debtor’s consultation
or consent.  Debtor agrees to take, and authorizes Secured Party to take on
Debtor’s behalf, at any time when an Event of Default exists and is continuing
any or all of the following actions with respect to any Equity Interests as
Secured Party shall deem necessary to perfect the security interest and pledge
created hereby or to enable Secured Party to enforce its rights and remedies
hereunder: (A) to register in the name of the Investors the Equity Interests;
(B) to endorse in the name of the Investors any Equity Interests issued in
certificated form; and (C) by book entry or otherwise, identify as belonging to
the Investors a quantity of securities that constitutes all or part of the
Equity Interests registered in the name of the Investors.  Notwithstanding the
foregoing, Debtor agrees that the Equity Interests which are not in certificated
form or are otherwise in book-entry form shall be held for the account of the
Investors.


(f)           Contractual Rights in Columbian Interest.  Debtor agrees and
acknowledges that any time an Event of Default exists and is continuing, Secured
Party’s actions to enforce its rights and remedies regarding the Collateral
hereunder may cause a change of control or such other adverse affect regarding
ownership of the Equity Interests under the Farmout Agreement (as defined in the
Purchase Agreement), the license agreement regarding Block CPO-4 with the
National Hydrocarbon Agency of Colombia and the other agreements related
thereto.  In such event, Debtor will, and will cause GLFEDC to, (x) immediately
take any and all actions reasonably requested by Secured Party or its designee
to protect, retain and preserve all ownership and contract rights of GLFEDC in
and to the Columbian Interest (as defined in the Purchase Agreement) under the
foregoing documents and to secure any necessary consents in relation thereto,
(y) immediately take any and all actions reasonably requested by Secured Party
or its designee to work with SK Energy Co, Ltd. and the National Hydrocarbon
Agency of Colombia in order to facilitate and accomplish the foregoing, and (z)
refrain from taking any action to oppose, delay or otherwise hinder the efforts
of Secured Party or its designee to protect, retain and preserve all ownership
and contract rights of GLFEDC in and to the Columbian Interest under the
foregoing documents and to secure any necessary consents in relation thereto.
 
 
7

--------------------------------------------------------------------------------

 
(g)           Amendments.  Not make or consent to any amendment or other
modification or waiver with respect to any of the Collateral or the governing
documents of GLFEDC or enter into any agreement or allow to exist any
restriction with respect to any of the Collateral other than pursuant hereto,
including, without limitation, any amendment that would (i) impair the
Collateral or adversely affect in any respect the rights, privileges, benefits
and security interests provided to or intended to be provided to the Secured
Party or (ii) that in any way adversely affects the perfection of the Security
Interest of the Secured Party in the Collateral.  Debtor shall not permit GLFEDC
to modify its governing documents in a manner which would affect the voting,
liquidation, preference or other rights of a holder of the Equity Interests in a
manner adverse to Secured Party’s interests.
 
(h)           Compliance with Securities Laws.  File all reports and other
information now or hereafter required to be filed by the Debtor with the United
States Securities and Exchange Commission and any other state, federal or
foreign agency, including all such agencies under the laws of the British Virgin
Islands, in connection with the ownership of the Collateral.
 
(i)           Subordination of Rights of Payment and Application of Accounts and
Contract Proceeds.  At all times following the occurrence and during the
continuance of an Event of Default (after giving effect to all applicable notice
and cure rights), distribute to Secured Party any cash dividends or
distributions received in respect of the Equity Interests, and all such amounts
shall be immediately utilized by the Secured Party to repay the Debenture and
other obligations of the Debtor to the Investors.


(j)           Payment of Liabilities.  Debtor will pay all tax liabilities,
assessments and governmental charges or levies in excess of $25,000 in the
aggregate upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP or IFRS, as applicable, are being
maintained by Debtor.
 
(k)           Additional Documentation.  Debtor shall:
 
 
(e)  
cause GLFEDC to execute the acknowledgement and undertaking in the form set
forth in Exhibit A attached hereto and provide an executed original thereof to
the Secured Party.

 
 
(f)  
cause to be made on GLFEDC’s register of members (as held at GLFEDC’s registered
office, containing the names and addressed of the persons who hold shares in
GLFEDC, the number of each class and series of shares held by each member, the
date on which the name of each member was entered in the register of members,
and the date on which any eligible person ceased to be a member of GLFEDC, the
“Register of Members”), an annotation to include details of the pledge created
by this Agreement; and

 
 
 
8

--------------------------------------------------------------------------------

 
 
(g)  
for so long as any Secured Obligations remain outstanding forthwith and from
time to time deposit with the Secured Party:

 
 
(x)  
all original share certificates and any other documents of title relating to the
Equity Interests (which for the avoidance of doubt includes all share
certificates and other documents of title relating to any shares in GLFEDC
acquired by the Debtor after the date of this Agreement);

 
 
(y)  
blank, signed and undated transfers in respect of all Equity Interests other
than the Initial Shares in the form set forth in Exhibit C attached hereto as
and when any further shares in GLFEDC are acquired by the Debtor; and

 
 
(z)  
an executed and undated letter of resignation from each newly appointed director
of GLFEDC by the Debtor in the form set forth in Exhibit B attached hereto.

 
  
8.           Advances by the Secured Party. Upon the occurrence and during the
continuance of an Event of Default (after giving effect to all applicable notice
and cure rights), the Secured Party may, at its sole option and in its sole
discretion, take all such action as it deems appropriate and in so doing may
expend such sums as the Secured Party may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Secured Party may make for the protection of the
Collateral hereof or which may be compelled to make by operation of law.  All
such sums and amounts so expended shall be reimbursed by the Debtor promptly
upon timely notice thereof and demand therefore and shall constitute additional
Secured Obligations.  No such performance of any covenant or agreement by the
Secured Party on behalf of the Debtor, and no such advance or expenditure
therefor, shall relieve the Debtor of any default under the terms of this
Agreement or the other Documents.  The Secured Party may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by the Debtor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
 
 
9

--------------------------------------------------------------------------------

 
9.           Events of Default.  As used herein “Event of Default” shall mean
(i) an Event of Default as defined in the Debenture or (ii) this Agreement shall
for any reason cease to be in full force and effect or cease to give the Secured
Party the liens, rights, powers and privileges purported to be created hereby.
 
10.         Remedies.
 
(a)        Demand Payment.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Secured Party may declare all or part of
the Secured Obligations immediately due and payable and enforce payment of the
same by Debtor; provided that any partial payments by Debtor of the Secured
Obligations shall not be deemed to be a payment in full of such amount, or an
accord and satisfaction of such amount, or a waiver by Secured Party of any of
its rights or remedies hereunder.


(b)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Secured Party shall have, in respect of the
Collateral, subject to the terms of the Intercreditor Agreement, in the
Documents or by law, the rights and remedies of a secured party under the UCC or
any other applicable law.  In addition, the Secured Party may exercise all
corporate rights with respect to the Collateral including, without limitation,
all rights of conversion, exchange, subscription or any other rights, privileges
or options pertaining to any shares of the Collateral as if it were the absolute
owner thereof, including, but without limitation, the right to exchange, at its
discretion, any or all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof, or
upon the exercise by the issuer of any right, privilege or option pertaining to
any of the Collateral, and, in connection therewith, to deposit and deliver any
and all of the Collateral with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it.
 
(c)           Transfer and Sale of Collateral.  Upon the occurrence of an Event
of Default and during the continuation thereof, without limiting the generality
of this Section and without notice, the Secured Party may, in its sole
discretion and subject to the terms of the Intercreditor Agreement, sell or
otherwise dispose of or realize upon the Collateral, or any part thereof, in one
or more parcels, at public or private sale, at any exchange or broker’s board or
elsewhere, at such price or prices and on such other terms as the Secured Party
may deem commercially reasonable, for cash, credit or for future delivery or
otherwise in accordance with applicable law.  To the extent permitted by law,
the Secured Party may in such event bid for the purchase of such
securities.  The Debtor agrees that, to the extent notice of sale shall be
required by law and has not been waived by such Debtor, any requirement of
reasonable notice shall be met if notice, specifying the place of any public
sale or the time after which any private sale is to be made, is personally
served on or mailed, postage prepaid, to the Debtor, in accordance with the
notice provisions of the Purchase Agreement at least ten (10) days before the
time of such sale.  The Secured Party shall not be obligated to make any sale of
the Collateral regardless of notice of sale having been given.  The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  At any such sale,
unless prohibited by applicable law, the Secured Party may bid for and purchase
the whole or any part of the Collateral so sold free from any such right or
equity of redemption.  All moneys received by the Secured Party hereunder,
whether upon sale of the Collateral or any part thereof or otherwise, shall be
held by the Secured Party and applied by it as provided in Section 15
hereof.  No failure or delay on the part of the Secured Party in exercising any
rights hereunder shall operate as a waiver of any such rights nor shall any
single or partial exercise of any such rights preclude any other or future
exercise thereof or the exercise of any other rights hereunder.  The Secured
Party shall have no duty as to the collection or protection of the Collateral or
any income thereon nor any duty as to preservation of any rights pertaining
thereto, except to apply the funds in accordance with the requirements of
Section 15 hereof.  The Secured Party may exercise its rights with respect to
property held hereunder without resort to other security for or sources of
reimbursement for the Secured Obligations.  In addition to the foregoing,
Secured Party shall have all of the rights, remedies and privileges of a secured
party under the UCC regardless of the jurisdiction in which enforcement hereof
is sought.
 
 
10

--------------------------------------------------------------------------------

 
(d)           Private Sale.  The Debtor recognizes that the Secured Party may be
unable to effect (or to do so only after delay which would adversely affect the
value that might be realized from the Collateral) or may deem it impracticable
to effect a public sale of all or any part of the Equity Interests constituting
the Collateral and that the Secured Party may, therefore, determine to make one
or more private sales of any such collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof.  The Debtor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Secured Party shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act of 1933, as amended.  The Debtor further
acknowledges and agrees that any offer to sell such securities which has been
made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, as amended, and the Secured
Party may, in such event, bid for the purchase of such securities.
 
(e)           Retention of Collateral.  Without limiting the application of, and
Secured Party’s rights under Section 7(i) of this Agreement, in addition to the
rights and remedies hereunder, upon the occurrence and during the continuance of
an Event of Default, the Secured Party may, after providing the notices required
by Section 9-620 of the UCC or otherwise complying with the requirements of
applicable law of the relevant jurisdiction, retain all or any portion of the
Collateral in satisfaction of the Secured Obligations.  Unless and until the
Secured Party shall have provided such notices, however, the Secured Party shall
not be deemed to have retained the Collateral in satisfaction of any Secured
Obligations for any reason.


(f)           Set Off.  Upon the occurrence and during the continuance of an
Event of Default, the Secured Party may apply and set-off (i) any deposits of
Debtor held by Secured Party or the Investors, (ii) all claims of Debtor against
Secured Party or the Investors, now or hereafter existing (iii) any other
property, rights or interests of Debtor which come into the possession or
custody or under the control of Secured Party or the Investors and (iv) the
proceeds of any of the foregoing as if the same were included in the
Collateral.  Secured Party agrees to notify Debtor promptly after any such set
off or application; provided that the failure of Secured Party to provide any
such notice shall not affect the validity of such set-off or application.  The
rights of Secured Party under this Section 10(f) are in addition to any other
rights and remedies, including, without limitation, any other rights of set-off.


 
11

--------------------------------------------------------------------------------

 
(g)           Voting and Admission.  In addition to, and notwithstanding the
forgoing, upon the occurrence of an Event of Default and during the continuation
thereof, Secured Party may take all necessary steps in order to (x) exercise the
voting rights related to the Equity Interests, (y) take assignment of all or any
portion of the Equity Interests in connection with any foreclosure or any
transaction(s) entered into in lieu of or in connection with a foreclosure,
and/or (z) be admitted as an equity owner of GLFEDC, with all attendant rights
thereto, without the taking of any further action by any Person, except as
required by GLFEDC’s governing documents and the BVI Business Companies Act,
2004.
 
(h)           Completion of Documents.  Upon the occurrence of an Event of
Default and during the continuation thereof, the Secured Party may:
 
 
(a)  
complete the blank, signed and undated transfers;

 
 
(b)  
cause to be dated each undated letter of resignation from each director; and

 
 
(c)  
date the undated shareholder power and proxy,

 
 
delivered to it pursuant to this Agreement.
 
(i)           Cumulative Rights.  Debtor further agrees that the rights and
remedies of Secured Party under this Agreement are cumulative with and not
exclusive of any other rights or remedies which it may have under the other
Documents or applicable law.


11.         Release of Collateral.  The Secured Party may release any of the
Collateral from this Agreement or may substitute any of the Collateral for other
Collateral without altering, varying or diminishing in any way the force, effect
or Lien of this Agreement as to any Collateral not expressly released or
substituted, and this Agreement shall continue as a first priority Lien on all
Collateral not expressly released or substituted.
  
12.         Waiver of Marshaling.  The Debtor hereby waives any right to compel
any marshaling of any of the Collateral.
 
13.         No Waiver.  Any and all of the Secured Party’s rights with respect
to the rights granted under this Agreement shall continue unimpaired, and the
Debtor shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of the Debtor,
(b) the release or substitution of any item of the Collateral at any time, or of
any rights or interests therein, or (c) any delay, extension of time, renewal,
compromise or other indulgence granted by the Secured Party in reference to any
of the Secured Obligations.  The Debtor hereby waives all notice of any such
delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consents to be bound hereby as fully and effectively as
if the Debtor had expressly agreed thereto in advance.  No delay or extension of
time by the Secured Party in exercising any power of sale, option or other right
or remedy hereunder, and no failure by the Secured Party to give notice or make
demand, shall constitute a waiver thereof, or limit, impair or prejudice the
Secured Party’s right to take any action against any Debtor or to exercise any
other power of sale, option or any other right or remedy.
 
 
12

--------------------------------------------------------------------------------

 
14.         Expenses.  The Collateral shall secure, and the Debtor shall pay to
the Secured Party on demand, from time to time, all reasonable costs and
expenses (including but not limited to, reasonable attorneys’ fees and costs,
taxes, and all transfer, recording, filing and other charges) of, or incidental
to, the custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Secured Party under this Agreement
or with respect to any of the Secured Obligations.
 
15.         Rights of the Secured Party.
 
(a)           Power of Attorney.  The Debtor hereby designates and appoints the
Secured Party and each of its designees or agents as attorney-in-fact of the
Debtor, irrevocably and with power of substitution, with authority to take any
or all of the following actions, which power of attorney shall become effective
upon the occurrence and during the continuance of an Event of Default:
 
(i)           to demand, collect, settle, compromise, adjust and give discharges
and releases concerning the Collateral, all as the Secured Party may reasonably
determine;
 
(ii)          to commence and prosecute any actions at any court for the
purposes of collecting any of the Collateral and enforcing any other right in
respect thereof;
 
(iii)         to defend, settle or compromise any action brought and, in
connection with the Collateral, give such discharge or release as the Secured
Party may deem reasonably appropriate;
 
(iv)         to pay or discharge taxes or Liens levied or placed on or
threatened against the Collateral;
 
(v)          to direct any parties liable for any payment under any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Secured Party or as the Secured Party shall direct;
 
(vi)         to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral;
 
(vii)        to sign and endorse any drafts, assignments, proxies, stock powers,
membership interest powers, partnership interest powers, verifications, notices
and other documents relating to the Collateral;
 
(viii)       to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Secured Party may deem reasonably appropriate;
 
(ix)         to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Secured Party may determine necessary in order to perfect and maintain the
Security Interests granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;
 
 
13

--------------------------------------------------------------------------------

 
(x)          to exchange any of the Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Collateral
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Secured Party may determine;
 
(xi)         to vote for a shareholder, partner or member resolution, or to sign
an instrument in writing, sanctioning the transfer of any or all of the
Collateral into the name of the Secured Party or into the name of any transferee
to whom the Collateral or any part thereof may be sold pursuant to Section 10
hereof; and
 
(xii)        to do and perform all such other acts and things as the Secured
Party may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.
 
This power of attorney is a power coupled with an interest and upon the
occurrence and during the continuance of an Event of Default shall be
irrevocable for so long as any of the Secured Obligations remain outstanding
(other than indemnification and other contingent obligations which by their
terms survive termination of the Purchase Agreement and the other Documents) and
any Document is in effect.  The Secured Party shall be under no duty to exercise
or withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Secured Party in this Agreement, and
shall not be liable for any failure to do so or any delay in doing so.  The
Secured Party shall not be liable for any act or omission or for any error of
judgment or any mistake of fact or law in its individual capacity or its
capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct.  This power of attorney is conferred on the
Secured Party solely to protect, preserve and realize upon its security interest
in Collateral.
 
(b)           Performance by the Secured Party of the Debtor’s Obligations.  If
the Debtor fails to perform any agreement or obligation contained herein, the
Secured Party itself may perform, or cause performance of, such agreement or
obligation, and the expenses of the Secured Party incurred in connection
therewith shall be payable by the Debtor pursuant to Section 8 hereof.
 
(c)           Assignment by the Secured Party.  The Secured Party may from time
to time assign the Secured Obligations and any portion thereof and/or, upon and
following an Event of Default, the Collateral and any portion thereof, and the
assignee shall be entitled to all of the rights and remedies of the Secured
Party under this Agreement in relation thereto.
 
(d)           The Secured Party’s Duty of Care.  Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Secured Party hereunder, the Secured Party shall have no duty or liability
to preserve rights pertaining thereto, it being understood and agreed that the
Debtor shall be responsible for preservation of all rights in the Collateral,
and the Secured Party shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Debtor.  The
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Secured Party accords
its own property, which shall be no less than the treatment employed by a
reasonable and prudent Person in the industry, it being understood that the
Secured Party shall not have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Secured Party have
or is deemed to have knowledge of such matters; or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
 
 
14

--------------------------------------------------------------------------------

 
(e)           Voting Rights in Respect of the Collateral.
 
(i)           So long as no Event of Default shall have occurred and be
continuing, to the extent permitted by law, the Debtor may exercise any and all
voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement or any
Document; and
 
(ii)          Upon the occurrence and during the continuance of an Event of
Default, all rights of the Debtor to exercise the voting and other consensual
rights which they would otherwise be entitled to exercise pursuant to clause (i)
of this subsection (e) shall cease and all such rights shall thereupon become
vested in the Secured Party which shall then have the sole right to exercise
such voting and other consensual rights.
 
16.         Application of Proceeds.  Upon the occurrence of and during the
continuance of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of any Collateral, when received by the Secured
Party in cash or its equivalent, will be applied as follows:  first, to all
reasonable costs and expenses of the Secured Party (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the implementation and/or enforcement of this Agreement and/or any of the other
Documents; second, to the principal amount of the Secured Obligations; third, to
such of the Secured Obligations consisting of accrued but unpaid interest and
fees; fourth, to all other amounts payable with respect to the Secured
Obligations; and fifth, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.
 
17.         Costs of Counsel.  If at any time hereafter, whether upon the
occurrence of an Event of Default or not, the Secured Party employs counsel to
prepare or consider amendments, waivers or consents with respect to this
Agreement, or to take action or make a response in or with respect to any legal
or arbitral proceeding relating to this Agreement or relating to the Collateral,
or to protect the Collateral or exercise any rights or remedies under this
Agreement or with respect to the Collateral, then the Debtor agrees to promptly
pay upon demand any and all such reasonable documented costs and expenses
incurred by the Secured Party, all of which costs and expenses shall constitute
Secured Obligations hereunder.
 
18.         Continuing Agreement.
 
(a)           This Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any Secured Obligations
shall remain unpaid and outstanding (other than indemnification and other
contingent obligations which by their terms survive termination of the Purchase
Agreement and the other Documents).
 
 
15

--------------------------------------------------------------------------------

 
(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Secured Party as a preference, fraudulent conveyance or
otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made; provided that in the event payment of all or any part
of the Secured Obligations is rescinded or must be restored or returned, all
reasonable costs and expenses (including, without limitation, any reasonable
legal fees and disbursements) incurred by the Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.
  
19.         Amendments; Waivers; Modifications.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except in accordance with the terms of the Purchase Agreement.
 
20.         Successors in Interest.  This Agreement shall create a continuing
Lien in the Collateral and shall be binding upon the Debtor, its successors and
assigns and shall inure, together with the rights and remedies of the Secured
Party hereunder, to the Secured Party and its successors and permitted assigns;
provided, however, that the Debtor may not assign its rights or delegate its
duties hereunder without the prior written consent of the Secured Party.  To the
fullest extent permitted by law, the Debtor hereby releases the Secured Party
and its successors and permitted assigns, from any liability for any act or
omission relating to this Agreement or the Collateral, except to the extent such
liability arose from the gross negligence or willful misconduct of the Secured
Party.
 
21.         Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with the Purchase Agreement.
 
22.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
 
23.         Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
 
24.         Governing Law; Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.
 
(a)           THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
 
(b)           THE DEBTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF HARRIS, STATE OF TEXAS SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE DEBTOR, ON
THE ONE HAND, AND THE SECURED PARTY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
 
16

--------------------------------------------------------------------------------

 
(c)           THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  TO THE EXTENT NOT PROHIBITED BY LAW, THE
PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PLEDGEE AND/OR THE DEBTOR ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.


25.         Severability.  If any provision of this Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
26.         Entirety.  This Agreement and the other Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Documents or the transactions
contemplated herein and therein.
  
27.         Survival.  All representations and warranties of each Debtor
hereunder shall survive the execution and delivery of this Agreement and the
other Documents.
 
28.         Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real and other personal property owned by the Debtor), or by
a guarantee, endorsement or property of any other Person, then the Secured Party
shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Secured Party has the right, in its sole discretion, to
determine which rights, Liens or remedies the Secured Party shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Secured Party’ rights
or the Secured Obligations under this Agreement or under any other of the
Documents.
 
29.         Indemnification.  Debtor agrees to indemnify and hold Secured Party
and Investors, any and all persons controlling, controlled by or under common
control with Secured Party and Investors, and all officers, attorneys,
directors, shareholders, agents and employees of such persons (all of the
foregoing, collectively, “Indemnitees”) harmless from and against (a) any taxes,
liabilities, obligations, losses, penalties, suits, costs, actions, judgments,
claims and damages, including reasonable fees, disbursements and out-of-pocket
expenses of outside counsel, and other expenses incurred in connection with the
taking of action by any Indemnitee, in good faith, in respect of any transaction
effected under this Agreement or in connection with the lien provided for
herein, including, without limitation, any taxes payable in connection with the
delivery or registration of any of the Equity Interests as provided herein, and
(b) any liabilities, obligations, losses, penalties, suits, costs, actions,
judgments, claims and damages, including reasonable fees, disbursements and
out-of-pocket expenses of outside counsel and other expenses incurred by any
Indemnitee in any litigation, proceeding or investigation, including, without
limitation, any of the foregoing brought under any federal or state securities
laws which is threatened, instituted or conducted by any governmental agency or
instrumentality or any other person with respect to any aspect of or any
transaction contemplated by or referred to in, or any other matter related to
this Agreement; provided that Debtor shall not be required to indemnify any
Indemnitee against any of the matters described in the preceding clause (a) or
clause (b) directly arising out of such Indemnitee’s gross negligence or willful
misconduct as determined by a final non-appealable decision of any court of
applicable jurisdiction. The obligations of Debtor under this Section shall
survive the termination of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 


30.           Termination.  Upon satisfaction in full in cash of the Secured
Obligations (other than indemnification or other contingent obligations which by
their terms survive the termination of the Purchase Agreement and the other
Documents), Secured Party’s rights under this Agreement, and the Security
Interest created hereby and under the other Documents, shall terminate and
Secured Party shall (i) execute and deliver to Debtor, without recourse,
representation or warranty, (A) UCC-3 termination statements (or similar
documents and agreements) required to terminate all of Secured Party’s rights
under this Agreement and all other Documents and (B) such other agreements and
documents reasonably required to terminate, or evidence the termination of, the
Security Interest created hereby and under the other Documents and (ii) return
to Debtor all certificates and other Collateral to the extent the same have not
been sold or otherwise disposed of or applied in accordance with the terms
hereof.
 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 
DEBTOR:
 
GULF UNITED ENERGY, INC., a Nevada corporation
 
By: /s/ John B. Connally                                 
John B. Connally III
Chief Executive Officer
FEIN:_____________________________


 
SECURED PARTY:
 


/s/ John Eddie Williams, Jr.
JOHN EDDIE WILLIAMS, JR.


 
INVESTORS:
 
REESE MINERALS, LTD.


By:      Reese Holdings, LLC, its general partner


By: /s/ Jordan W. Reese
Jordan W. Reese, III
Managing Manager




/s/ John Eddie Williams, Jr.
JOHN EDDIE WILLIAMS, JR.
 
 
 
 
 
Signature Page to Security Agreement
 
19

--------------------------------------------------------------------------------

 
ANNEX A
 
NOTICE OF PLEDGE
 
December __, 2010
 
Gulf United de Colombia Ltd.
Sea Meadow House, Blackburne Highway
PO Box 116
Road Town, Tortola,
British Virgin Islands


Gentlemen:


This is to advise you that under the terms of that certain Security Agreement of
even date herewith (the “Security Agreement”), Gulf United Energy, Inc., a
Nevada corporation (the “Debtor”), has granted to John Eddie Williams, Jr., an
individual (together with his estate or heirs or devisees, “Williams”), in his
capacity as Agent (herein called “Secured Party”) pursuant to the Intercreditor
Agreement of even date hereof, for the benefit of himself and Reese Minerals,
Ltd., a Texas limited partnership (“Reese”; together with Williams and with
their successors and assigns, each an “Investor” and collectively, “Investors”),
a security interest in all of its ownership interests (“Equity Interests”) in
and to Gulf United de Colombia Ltd., a company organized and existing under the
laws of the British Virgin Islands and wholly-owned subsidiary of the Debtor
(“Issuer”), whether now owned or hereafter acquired by Debtor (together with any
distributions, including without limitation liquidating distributions, equity
holder distributions, preemptive rights to acquire additional Equity Interests,
distributions paid in cash or securities, or other properties to which Debtor
hereafter may be entitled to receive on account of such Equity Interests), which
Equity presently constitutes 100 shares in Issuer.  The security interest
secures the Secured Obligations described in the Security Agreement to Secured
Party, for the benefit of itself and the Investors.


Until notified otherwise in writing by Secured Party, following the occurrence
and during the continuation of an Event of Default (as defined in the Security
Agreement), you agree to follow directions of Secured Party regarding the Equity
Interests and you hereby are directed to deliver after the date hereof any
non-cash distributions and any and all other certificates, warrants or other
property (other than cash) in which Secured Party has been granted a security
interest as described above, directly to Secured Party at:


Name:
Address:
Attention:


 
20

--------------------------------------------------------------------------------

 
Following the occurrence and during the continuation of an Event of Default, you
are also directed to deliver all dividends, distributions and other property in
the form of cash or other immediately available funds directly to Secured Party
at the above noted address or if by wire transfer:


Name:
Address:
Account #                                
ABA #__________


By their signatures on this letter, each of Debtor and Issuer agrees that,
following the occurrence and during the continuation of an Event of Default, (a)
Secured Party may exercise the voting rights related to the Equity Interests in
accordance with the terms of the Security Agreement and (b) Issuer shall not
challenge, dispute or take any action to prevent Secured Party’s exercise of the
voting rights provided for in the Security Agreement so long as those rights are
exercised in accordance with the terms of the Security Agreement, and each of
Debtor and Issuer hereby (x) consents to the assignment of all or any portion of
the Equity Interests to Secured Party or any of its designees in connection with
any foreclosure or any transaction(s) entered into in lieu of or in connection
with a foreclosure in accordance with the Security Agreement, (y) consents to
the admission of Secured Party or any of its designees as equity owners of
Issuer without the taking of any further action by Issuer, Debtor, Secured Party
or any of their designees, all notwithstanding any provision or requirement to
the contrary in any of Issuer’s governing documents, to permit Secured Party and
its designees to exercise its rights under the Security Agreement and (z) waives
its rights, to the extent it has any, under their governing documents to the
extent such rights conflict with the provisions of and rights granted to Secured
Party herein or in the Security Agreement to permit Secured Party to exercise
its rights under the Security Agreement.


Yours very truly,


___________________________________
JOHN EDDIE WILLIAMS, Jr., as Secured Party


 
21

--------------------------------------------------------------------------------

 
DEBTOR:


GULF UNITED ENERGY, INC., a Nevada corporation
 


By:_______________________________
John B. Connally III
Chief Executive Officer




Acknowledged and agreed to as of December 7, 2010:




ISSUER:


GULF UNITED ENERGY DE COLOMBIA LTD.






By:        
Name:
Title:
 
 
22

--------------------------------------------------------------------------------

 
Exhibit A
 
to Security Agreement
 
ACKNOWLEDGMENT & UNDERTAKING
 
Gulf United Energy de Colombia Ltd., a company organized and existing under the
laws of the British Virgin Islands (the “Company”), (a) acknowledges receipt of
a copy of the Security Agreement made between Gulf United Energy, Inc., a Nevada
corporation, and John Eddie Williams, Jr., an individual, in his capacity as
Agent (together with his estate or heirs or devisees, “Agent”), dated December
__, 2010 (the "Security Agreement") (terms used in this acknowledgement and
undertaking have the meaning given to them in the Security Agreement); (b)
waives any rights or requirement at any time hereafter to receive a copy of such
Security Agreement in connection with the registration of any Equity Interests
in the name of Agent, or his nominee, or the exercise of voting rights by Agent,
or his nominee; (c) irrevocably waives any first and paramount lien and any
rights of forfeiture, that it may have, now or in the future, under its
constitutional documents, in relation to the Equity Interests; (d) irrevocably
consents to the transfer of the Equity Interests pursuant to the enforcement by
Agent of any of his rights under this Security Agreement; (e) shall not issue
any shares in the Company to any party without the prior written consent of
Agent; (f) shall not register the transfer of any Equity Interests to any other
person on the Company's Register of Members without the prior written consent of
Agent; (g) shall not continue in a jurisdiction outside of the British Virgin
Islands; (h) shall not amend its memorandum of association or articles of
association without the prior written consent of Agent; (i) shall make a
notation of the Security Agreement in its Register of Members pursuant to
section 66(8) of the BVI Business Companies Act, 2004 (as amended); (j) file a
copy of its annotated Register of Members with the Registry of Corporate Affairs
in the British Virgin Islands; and (k) shall promptly register any transfer of
title to the Equity Interests pursuant to any enforcement by Agent of his rights
under the Security Agreement on the Company’s Register of Members.
 


 
For and on behalf of Gulf United Energy de Colombia Ltd., a company organized
and existing under the laws of the British Virgin Islands
 


 
________________________
 
Charles T. Newman
 
Director
 
Dated::
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
Exhibit B
 
to Security Agreement
 
Form of Director's Letter of Resignation
 
To:           The Directors
 
Gulf United Energy de Colombia Ltd., a company organized and existing under the
laws of the British Virgin Islands (the "Company")

 
[Address]
British Virgin Islands
Dated:


Dear Sirs


Letter of Resignation as a Director


I am writing to resign as a director of the Company. I irrevocably confirm that
I have no claims (whether under common law, contract, equity, statute or
otherwise and whether present, future, actual, contingent or otherwise) against
the Company, or its directors, officers, employees or shareholders in respect of
loss of office as a director of the Company or to any claim for compensation for
arrears of pay.  To the extent that any such claim(s) may exist, I irrevocably
and unconditionally waive it or them and release the Company and its directors,
officers, employees and shareholders from any liability in respect thereof.


I also confirm that there is no outstanding agreement under which the Company
has or could have any debt, liability or other obligation to me.


This resignation is to be effective when dated.  Gulf United Energy, Inc., a
Nevada corporation (“Parent”), the parent of the Company, and John Eddie
Williams, Jr., an individual, in his capacity as Agent (together with his estate
or heirs or devisees, “Agent”), entered in to that certain Security Agreement
(the “Security Agreement”) dated December __, 2010, pursuant to which Parent
pledged all of its equity interests in the Company to Agent.  You are hereby
authorised to complete and date this letter by dating the same at any time after
you are notified by Agent that an Event of Default (as defined in the Security
Agreement) has occurred and is continuing (a "Resignation Event").


This resignation letter shall be of no force or effect unless a Resignation
Event has occurred.


Yours faithfully,




_____________________
Charles T. Newman
Director
 
 
24

--------------------------------------------------------------------------------

 
Exhibit C
 
to Security Agreement
 
Form of Instrument of Transfer of Shares
 
S H A R E   T R A N S F E R
 
Gulf United Energy, Inc., a Nevada corporation, (the "Transferor"), for fair and
valuable consideration, the adequacy of which is hereby acknowledged, does
hereby transfer to:
 
Name of Transferee:
 


Address of Transferee:




(the "Transferee"),
all of the shares standing in the Transferor's name in the undertaking called
Gulf United Energy de Colombia Ltd., a company organized and existing under the
laws of the British Virgin Islands (the "Company"), to hold the same unto the
Transferee.
 
Signed for and on behalf of the Transferor
 
GULF UNITED ENERGY, INC., a Nevada corporation
 
By:_______________________________
Name:           ____________________________
Title:           ____________________________
Dated:
 
The Transferee does hereby agree to accept the above shares subject to the
provisions of the Memorandum and Articles of Association of the Company.
 
Signed by or on behalf of the Transferee
 


 
_____________________
 
Name:
Title:
Dated:
 
 
25

--------------------------------------------------------------------------------

 
Exhibit D
 
to Security Agreement
 
Form of Irrevocable Proxy
 
The undersigned, Gulf United Energy, Inc., a Nevada corporation, being the
registered holder of shares (the "Shares") in Gulf United Energy de Colombia
Ltd., a company organized and existing under the laws of the British Virgin
Islands (the "Company"), hereby makes, constitutes and appoints John Eddie
Williams, Jr., an individual, in his capacity as Agent (together with his estate
or heirs or devisees, the "Attorney"), with an address of c/o Williams Kherkher
Hart Boundas, LLP, 8441 Gulf Freeway, Suite 600, Houston, Texas 77017-5051, as
the true and lawful attorney and proxy of the undersigned with full power to
appoint a nominee or nominees to act hereunder from time to time and to vote the
Shares of the Company registered in the name of the undersigned at all general
meetings of shareholders of the Company with the same force and effect as the
undersigned might or could do and to requisition and convene a meeting or
meetings of the shareholders of the Company for the purpose of appointing or
confirming the appointment of new directors of the Company and/or such other
matters (including consenting to written resolutions)  as may in the opinion of
the Attorney be necessary or desirable for the purpose of implementing the
Security Agreement referred to below, and the undersigned hereby ratifies and
confirms all that the said attorney or its nominee or nominees shall do or cause
to be done by virtue hereof.


The Shares have been pledged to the Attorney pursuant to a Security Agreement
between Gulf United Energy, Inc. and Agent dated December __, 2010 (the
"Security Agreement").


This power and proxy may only be utilized provided that an Event of Default (as
defined in the Security Agreement) has occurred and is continuing under the
Security Agreement.


This power and proxy is given to secure a proprietary interest of the donee of
the power and is irrevocable and shall remain irrevocable as long as the
Security Agreement is in force.


In witness whereof this instrument has been duly executed this __ day of
December, 2010 as a deed.




EXECUTED and DELIVERED as a DEED by Gulf United Energy, Inc.




GULF UNITED ENERGY, INC.




By: _______________________
Name:
Title:
 
 
26

--------------------------------------------------------------------------------

 
 
Exhibit E
 
to Security Agreement
 
Form of Resolutions
 
Gulf United Energy de Colombia Ltd.,
 
a company organized and existing under the laws of the British Virgin Islands
 
(the "Company")
 
Written resolutions of the members of the Company passed on December ___, 2010
 
The undersigned, being all of the members of the Company, hereby adopt the
following written resolutions:
 
 
1  
Amendment and Restatement to the Company's Memorandum and Articles of
Association

 
 
1.1  
It was noted that in accordance with Clause 10(1) of the Company's Memorandum
and Articles of Association the members may amend and restate the Company's
Memorandum and Articles of Association.

 
 
1.2  
It was noted that the Company wished to amend and restate its Memorandum and
Articles of Association.

 
 
2  
It was Resolved that

 
 
2.1  
The existing Regulation 10(2) of the Company's Memorandum be deleted in its
entirety and be replaced with the following:

 
"Subject to the provisions of the BVI Business Companies Act, 2004 and to first
having obtained the written consent of any mortgagee or chargee to whom shares
in the Company are mortgaged or charged by way of security, the Company shall by
resolution of the directors or members have the power to amend or modify any of
the conditions contained in the Company’s Memorandum or Articles of
Association."
 
 
2.2  
The existing Article 6(3) of the Company's Articles of Association be deleted in
its entirety and be replaced with the following:

 
"If a certificate is worn out or lost it may be renewed on production of the
worn out certificate, or on satisfactory proof of its loss together with such
indemnity as the directors may reasonably require and the prior written consent
of any mortgagee or chargee whose interest has been noted on the register of
members."
 
 
27

--------------------------------------------------------------------------------

 
 
2.3  
The existing Article 13(1) of the Articles of Association be deleted in its
entirety and be replaced with the following:

 
"Subject to the Memorandum of Association, these Articles and to Section 54(5)
of the Act, the Company shall, on receipt of an instrument of transfer, enter
the name of the transferee of the share in the register of members unless the
directors resolve to refuse or delay the registration of the transfer for
reasons that shall be specified in the resolution. Notwithstanding anything
contained in the Memorandum of Association or these Articles, the directors
shall not decline to register any transfer of shares, nor may they suspend
registration thereof where such transfer is:
 
 
(a) to any mortgagee or chargee to whom such shares have been charged by way of
security; or
 
 
(b) by any mortgagee or chargee, pursuant to the power of sale under such
security; or
 
 
(c) by any mortgagee or chargee in accordance with the terms of the relevant
security document.
 
For the purposes of this Article, a certificate by any officer of such mortgagee
or chargee that the shares were so charged and/or that the transfer was so
executed shall be conclusive evidence of such facts and any references to a
mortgagee or chargee include any nominee of such mortgagee or chargee."
 
 
2.4  
The amended and restated Memorandum and Articles of Association (detailed in
paragraphs 2.1, 2.2 and 2.3 of these resolutions) be and are, approved.

 
 
2.5  
The Company's registered agent be and is authorised and directed to file with
the Registrar of Corporate Affairs in the British Virgin Islands (the
"Registrar") a copy of the Amended and Restated Memorandum and Articles of
Association together with any applicable notice required by British Virgin
Islands law.

 
 
3  
Counterparts

 
These written resolutions may be executed in counterpart and each counterpart
shall be deemed to be an original and which counterparts when taken together
shall constitute one and the same instrument.
 
For and on behalf of Gulf United Energy, Inc.:
 
GULF UNITED ENERGY, INC.,
a Nevada corporation




By:_______________________________
Name:           ____________________________
Title:           ____________________________
Date:  December __, 2010
 
 
28

--------------------------------------------------------------------------------

 